Citation Nr: 0522926	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to July 
1974 and from June 1991 to September 1992.

The issue of entitlement to service connection an acquired 
psychiatric disorder, to include PTSD and bipolar disorder, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for an acquired 
psychiatric disorder by way of a RO rating decision dated in 
April 1996.  He did not perfect an appeal and the decision 
became final.  

2.  The evidence received since the April 1996 decision is 
new, and does raise a reasonable possibility of 
substantiating the underlying claim for service connection 
for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for an acquired 
psychiatric disorder, to include PTSD and a bipolar disorder, 
has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally submitted a claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and bipolar disorder, in January 1984.  His 
claim was denied by way of a rating decision dated in June 
1984.  He did not appeal and the decision became final.  The 
veteran attempted to reopen his claim in December 1995.  His 
claim was denied by the RO in April 1996.  Notice of the 
rating action was provided that same month.  The veteran did 
not perfect an appeal and the decision became final.  See 
38 C.F.R. §§ 20.302, 20.1103 (2004).  This was the last final 
denial on any basis.  As a result, service connection for an 
acquired psychiatric disorder, to include PTSD and bipolar 
disorder, may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1996 RO 
decision consisted of the veteran's service medical records 
(SMRs) for his period of service from 1971 to 1974, VA 
hospital summaries for the period from March 1978 to July 
1978, and January 1984 to October 1984, VA medical records 
associated with both periods of hospitalization, and a VA 
examination report dated in March 1996.  

The SMRs do not reflect any treatment for a psychiatric 
disorder during the initial period of service.  The veteran's 
June 1974 separation physical examination is negative for any 
reference to any type of symptoms or diagnosis.

The March 1978 to July 1978 VA hospital summary reflects that 
the veteran was hospitalized for treatment of manic 
depressive psychosis, manic type.  The veteran's diagnosis 
was not related to service by the physician dictating the 
summary.  An accompanying social worker report addressed the 
veteran's military service.  The veteran was said to have 
liked his superior officers.  He also was noted to have spent 
a month in Germany.  The social worker said that the 
veteran's mother reported that the veteran would come home on 
furloughs.  On one particular furlough, the veteran spent the 
entire time crying over his father.  (The veteran's father 
died in an accident while serving in Vietnam in 1966).  The 
mother asked that the veteran see a psychiatrist but she did 
not know if he did.

The VA hospital summary, for the period from January 1984 to 
October 1984, noted that the veteran was treated for bipolar 
disorder.  The summary noted that the veteran served as a 
medic in service and that he treated soldiers evacuated from 
Vietnam while stationed at Ft. Riley, Kansas.  

The veteran was denied service connection for a nervous 
condition, to include manic-depressive psychosis and PTSD, by 
way of a rating decision dated in June 1984.  He was provided 
notice of the rating action that same month.  He did not 
perfect an appeal of the decision.  The decision noted that 
there was no diagnosis of PTSD.
The VA medical records associated with the 1978 period of 
hospitalization did not provide any evidence of a nexus of 
the veteran's diagnosis to his military service.

Treatment records associated with the 1984 period of 
hospitalization show that the veteran gave a history of 
handling bodies while stationed at Ft. Leonard Wood, 
Missouri.  

The March 1996 VA examination noted a history of 
schizophrenia and manic depression.  The examiner opined that 
those diagnoses should be incorporated into a diagnosis of 
schizoaffective disorder.  The examiner did not provide any 
opinion as to the etiology of the veteran's schizoaffective 
disorder.

The veteran's claim was denied in April 1996.  The rating 
decision noted that new and material evidence was not 
submitted to reopen the veteran's claim.

The veteran submitted a request to reopen his claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD and bipolar disorder, in December 2003.  
Evidence associated with the claims file since the April 1996 
RO decision includes SMRs for the period of service from July 
1986 to June 1992, military personnel records for his period 
of service from February 1971 to July 1974, a psychological 
evaluation from J. Troy, Psy. D., dated in November 1995, 
statements from three physicians attesting to the veteran's 
permanent and total disability status, received in August 
2003, a VA examination report, dated in September 2003, VA 
treatment records for the period from November 1997 to May 
2004, a stressor statement from the veteran, and a transcript 
of the Travel Board hearing in December 2004.

All of the evidence submitted is new to the record.  The new 
SMRs do not show any treatment for a psychiatric condition 
during service.  The veteran's June 1992 separation physical 
examination did note that the veteran was hospitalized at VA 
facilities on two prior occasions.  However, no psychiatric 
condition was noted in the SMRs as pertaining to service.

The personnel records show that the veteran underwent basic 
training at Ft. Leonard Wood, Missouri from February 1971 to 
April 1971.  He then received training as a medical corpsman 
at Ft. Sam Houston, Texas, from April 1971 to July 1971.  The 
veteran received additional training, emergency medical care 
(EMC) and mass casualty (MC), for his medical specialty at 
Ft. Gordon, Georgia, during the period from July 1971 to July 
1972.  He served as an ambulance driver at Ft. Riley from 
July 1972 until his separation in July 1974.  

The VA medical records show that the veteran has received 
multiple diagnoses of bipolar disorder and PTSD.  The 
earliest diagnosis of PTSD of record is contained in a 
February 2002 outpatient treatment record.  The February 2002 
entry noted that the veteran reported having experienced 
traumatic scenes while in the medical corps in the military.  

The veteran submitted a stressor statement in September 2003.  
He provided three separate events that he felt served as 
stressors to support his claim for service connection for 
PTSD.  The veteran said that he was involved in the treatment 
and care of wounded personnel sent to Fort Gordon from 
Vietnam.  He said that he was "burned out" after a year of 
being exposed to the wounded.  He was transferred to 
Ft. Riley.  He related two incidents from that assignment.  
One event occurred during field maneuvers where a soldier was 
crushed between two vehicles and died.  The veteran was there 
to provide medical assistance but the soldier could not be 
saved.  A second event occurred when the veteran was sent to 
Germany to participate in a large military exercise - Return 
of Forces to Germany (REFORGER).  The veteran said that an 
allied aircraft crashed.  Part of the aircraft struck one of 
the vehicles associated with his unit and killed a solider.  
He said that the soldier was decapitated.  

The veteran was afforded a VA PTSD examination in September 
2003.  The examiner noted the stressors related by the 
veteran (the same stressors related by the veteran in his 
statement).  The examiner provided a diagnosis of PTSD based 
on the stressors related by the veteran.  Bipolar affective 
disorder was diagnosed by history.  However, the examiner 
said that it was difficult to differentiate the 
symptomatology related to the veteran's history of bipolar 
disorder.  The examiner said that the bipolar disorder 
appeared to be inextricably intertwined with the veteran's 
PTSD.

At the Travel Board hearing in December 2004, the veteran 
testified regarding his three claimed stressful events.  He 
felt that his service at Ft. Gordon, where he was exposed to 
the wounded soldiers for a year, represented the most 
stressful event.

The personnel records for the veteran's first period of 
service are material in that they document his training as a 
medic in service and show his assignment to the units he has 
claimed in his stressor statement.  The VA treatment records 
are also material in that they provide a diagnosis of PTSD 
for the first time, an element that was not of record 
previously.  The September 2003 VA examination report is also 
material in that a diagnosis of PTSD was provided in 
conjunction with the stressors related by the veteran.  The 
new and material evidence submitted raises a reasonable 
possibility of substantiating the claim for service 
connection.  The veteran's claim is reopened.  The issue will 
be remanded to the RO for further development.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include PTSD and bipolar disorder, 
to this extent, the appeal is granted.


REMAND

The veteran served on active duty in the Army from February 
1971 to July 1974 and in the Air Force from June 1991 to 
September 1992.  He is claiming entitlement to service 
connection for an acquired psychiatric disorder, particularly 
PTSD, based on stressful events that occurred during his 
service in the Army.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (2004).  The decision 
in Cohen also established that the adequacy of a stressor to 
warrant a diagnosis of PTSD is a medical determination, not a 
factual determination to be made by adjudicators.  See Cohen, 
10 Vet. App. at 142.

The evidence of record shows that the veteran received 
initial training as a corpsman from April to July 1971.  He 
was assigned to Ft. Gordon for the period from July 1971 to 
July 1972.  His DA Form 20, Enlisted Qualification Record, 
reflects that he received additional training, described as 
EMC and MC on his DD 214, while at Ft. Gordon.  His last Army 
assignment was at Ft. Riley for the period from July 1972 to 
July 1974.  

The veteran's September 2003 statement and December 2004 
testimony provide information regarding his claimed 
stressors.  

The RO did not contact the United States Armed Services 
Center for Unit Records Research (CURR); rather the RO relied 
on Internet searches of certain databases in an attempt to 
verify the veteran's stressors.  It appears to the Board that 
the casualty verification web site has limited information on 
casualties that occurred prior to 1980.  The events alleged 
in this case were in 1973.  The information provided by the 
veteran provides a reasonable basis to contact CURR, or even 
the service department, in an attempt to verify the veteran's 
claimed stressors.  Moreover, on remand, the veteran may be 
able to provide additional information to allow for a more 
detailed stressor verification request.  In any event, the 
Board concludes in the factual circumstances of this case 
that an attempt to verify the veteran's claimed stressor 
through the CURR and/or the service department is warranted.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran and his representative 
should be contacted and requested to 
provide specific information regarding 
the veteran's claimed stressors.  This 
should include the units he was assigned 
to and where his unit was serving at the 
time of the alleged stressors.  The 
veteran should be advised that if he is 
not specific in describing his stressors, 
verification from official sources may 
not be possible and that could adversely 
affect his claim.  The Board notes that 
the veteran's "parent" unit during his 
assignment at Ft. Riley was the 
headquarters company (HHC) of the 1st 
Battalion (BN) of the 18th Infantry; 
however, he said that he was assigned to 
Company A for the incident involving the 
crushed soldier during the exercise that 
took place near Ft. Riley and assigned to 
Company C during his participation in 
REFORGER.  It is imperative that the 
veteran verify the appropriate unit for 
his assignments.  The veteran should be 
advised to provide a window of dates for 
the claimed events, other than at Ft. 
Gordon, that comprises 60 days to 
facilitate any attempt to verify his 
stressors.  The veteran should be advised 
that he can submit alternate forms of 
evidence to prove the occurrence of the 
stressor, such as a buddy statement from 
someone who witnessed the incident or was 
told about it at the time.  If the 
veteran has information regarding what 
types of patients were treated at Ft. 
Gordon during his service there, he 
should submit that to the RO.  

2.  After obtaining a response from the 
veteran, the RO should prepare a request 
to the United States Armed Services 
Center for Unit Records Research (CURR), 
citing to the veteran's claimed units and 
events at that unit.  

3.  If the CURR is unable to obtain 
information regarding the veteran's 
claimed stressors, the service department 
should be contacted for information 
regarding (1) whether wounded personnel 
from Vietnam were treated at the hospital 
at Ft. Gordon during the veteran's 
service from 1971 to 1972, (2) whether a 
death occurred during a field exercise at 
Ft. Riley during the spring of 1973, 
consistent with the veteran's 
description; and (3) whether a death 
occurred during the fall 1973 REFORGER 
exercise, again, consistent with the 
veteran's description.  The Board 
observes that after action reports were 
compiled for the REFORGER exercises and 
would include information regarding 
actual casualties that may have occurred 
during the course of the exercise.

4.  After completing all the development 
actions requested above, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file should be 
reviewed by the examiner as part of the 
overall examination.  Regarding the PTSD 
claim, the psychiatric examiner is 
requested to review the summary of 
stressors to be provided and included in 
the claims file, and the examiner should 
consider these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The examiner is also 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's bipolar disorder is 
related to his military service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

5.  After undertaking any other 
development deemed appropriate, the issue 
on appeal should be re-adjudicated.  The 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, if in order, and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the veteran until VA notifies him.  The 
veteran has the right to submit additional evidence and 
argument on this appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The law requires that all claims that are 
remanded by the Board additional development or other 
appropriate action must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, codified at 38 U.S.C.A. §§ 
5109B, 7112(West Supp 2005).



	                     
______________________________________________
	CHARLES HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


